689 N.W.2d 246 (2004)
Clint M. WEBB, Respondent,
v.
HERCULES, INC./BURNS PHILIP, INC., and Broadspire, f/k/a Kemper Services, Relators, and
Twin Cities Bakery Drivers Health & Welfare Fund, Intervenor.
No. A04-1736.
Supreme Court of Minnesota.
November 23, 2004.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed August 16, 2004, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (summary dispositions have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Sam Hanson
Associate Justice
ANDERSON, G. BARRY J., took no part in the consideration or decision of this case.